Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on May 12, 2022. Claims 1-3, 5-10, 12-17 and 19-20 have been allowed for the reasons set forth below.

Examiner's Amendment
3.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in an email from Chia Yun Chou (Reg No. 75,756) on May 23, 2022.
The application has been amended as follows: 
---Beginning of Amendment---
(Currently Amended Abstract)
ABSTRACT 

A method and apparatus for planning a travelling path, and a vehicle are provided. The method includes: determining at least one reference curve covering a first length range, and selecting a target reference curve covering the first length range from the at least one reference curve covering5 the first length range; extracting a curve to be adjusted covering a second length range from the target reference curve covering the first length range; processing the curve to be adjusted based on a safety parameter within the second length range, to obtain an adjusted curve; and determining a travelling path covering the first length range based on the adjusted curve and the target reference curve. The complexity of an actual traffic scene is taken into account, and a travelling path planning10 is not affected by the accuracy of sampling points. 



---End of Amendment---

Response to Amendment
4.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Reasons for Allowance
5.	Claims 1-3, 5-10, 12-17 and 19-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

6.	The closest prior art of record is Mimura et al., U.S. Patent Application Publication No. US 2019/0271985, in view of Di Cairano et al., U.S. Patent Application Publication No 2016/0375901, hereinafter referred to as Mimura and Di Cairano, respectively.

7.	Regarding independent claim 1, Mimura discloses a method for planning a travelling path, implemented by circuits for implementing control driving functions of a vehicle, comprising: determining at least one reference curve covering a first length range in a path where the vehicle is located, and selecting a target reference curve covering the first length range in the path where the vehicle is located from the at least one reference curve covering the first length range in the path where the vehicle is located, wherein the target reference curve is a curve which is used for avoiding any obstacle within the first length range; extracting a curve to be adjusted covering a second length range in the path where the vehicle is located from the target reference curve covering the first length range in the path where the vehicle is located, wherein the second length range is smaller than the first length range and the second length range has a same starting point as the first length range.

8.	Di Cairano teaches processing the curve to be adjusted based on a safety parameter of the vehicle within the second length range, to obtain an adjusted curve.

9.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

determining a travelling path for the vehicle covering the first length range in the path where the vehicle is located based on the adjusted curve and the target reference curve; and controlling the vehicle to follow the determined travel path based on the presented driving functions, wherein the processing the curve to be adjusted based on the safety parameter of the vehicle within the second length range, to obtain an adjusted curve comprises: determining the safety parameter within the second length range based on a vehicle parameter and an environmental parameter within the second length range; and processing the curve to be adjusted to obtain the adjusted curve, based on the safety parameter of the vehicle within the second length range; wherein in a quadratic planning, the curve to be adjusted is represented by a polynomial function 1= f (w, s) in the Frenet Frame coordinate system, wherein w is a polynomial coefficient; x=w is set, and the quadratic planning is performed by the following two calculations: minimize J (x) =             
                
                    
                        x
                    
                    
                        T
                    
                
                H
                 
                x
            
        ; subject to Ax ≤ b; wherein a quality and a score of the curve are calculated by J, minimize means to select an J value with a lowest cost, and x represents a curve parameter; H is a preset parameter, b is a safety parameter, and A is a distance from a static or dynamic object to the curve to be adjusted; the x obtained through the above calculations is an adjustment result, and the adjusted curve after adjustment is obtained by bringing the x into 1= f (w, s).

10.	Claims 2-3 and 5-7 depend from claim 1 and are therefore allowable.

11.	Regarding independent claims 8 and 15, they are allowed for the same reasons as independent claim 1.

12.	Claims 9-10, 12-14, and 16-17, 19-20 depend from independent claims 8 and 15 respectively and are therefore allowable.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665